Citation Nr: 0929966	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.	Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1966 to 
May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.	An audiometric examination performed in August 1966 at the 
Veteran's entrance to active service indicates a bilateral 
hearing loss disability existed at the time of his entry 
into active military service.

2.	The competent and probative evidence of record 
demonstrates that the Veteran's pre-existing bilateral ear 
hearing loss did not undergo a permanent increase in 
severity during active service.

3.	Recurrent tinnitus was not manifested in active service, 
and any current tinnitus is not otherwise etiologically 
related to such service.


CONCLUSIONS OF LAW

1.	Bilateral sensorineural hearing loss was not aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 
1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2008).

2.	Recurrent tinnitus was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in August 2006.  
The RO's March 2006 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the St. Louis 
VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran was 
afforded a VA examination for his hearing loss and tinnitus 
in July 2006.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).

The Board notes that the July 2006 VA examination report does 
not include an etiological opinion regarding the Veteran's 
recurrent tinnitus.  Once VA undertakes the effort to provide 
an examination when developing a service connection claim, 
even if not statutorily obligated to do so, VA must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  In the instant case, while the July 
2006 VA examiner did not provide an etiological opinion 
regarding the Veteran's claimed tinnitus, the Board observes 
that the July 2006 VA examination report indicates the 
Veteran then denied experiencing tinnitus.  As the Veteran 
was found not to suffer from tinnitus at the time of the July 
2006 VA examination, the Board determines VA has met its duty 
to assist obligations in terms of providing the Veteran with 
a VA examination with respect to this issue.  See generally, 
Barr, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Bilateral Hearing Loss

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002).  According to 38 C.F.R. § 
3.304(b) (2008), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) 
(2008).  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

[I]f a preexisting disorder is noted upon entry into 
service, the Veteran cannot bring a claim for service 
connection for that disorder, but the Veteran may bring 
a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the 
burden falls on the Veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the increase 
in disability is due to the natural progress of the 
disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

Service treatment records indicate the Veteran was provided 
audiometric evaluations both at entrance to and separation 
from service, in August 1966 and May 1968, respectively.  
Prior to November 1967, military audiometric results were 
reported in American Standards Association (ASA) units; VA 
used ASA units prior to July 1966.  However, in July 1966, VA 
adopted International Organization for Standardization (ISO) 
units, and the military followed suit in November 1967.  The 
current definition for a hearing loss disability found at 38 
C.F.R. § 3.385 is based on ISO units.  The military 
audiograms in the instant case conducted in 1966 must be 
converted from ASA to ISO units.

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250, 500 and 4000 Hertz.

At the Veteran's August 1966 entrance audiogram, pure tone 
thresholds, in decibels, converted to ISO units, were as 
reported follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
--
80
LEFT
20
15
15
--
40

Speech recognition ability was not reported.  Ears and drums 
were evaluated as normal.

The Board finds that the Veteran suffered a bilateral hearing 
loss disability upon entering service, which was noted on the 
service entrance examination.  See 38 C.F.R. § 3.385.  As 
such, the presumption of soundness does not apply.  See 38 
C.F.R. § 3.304(b).  Thus, the Board must turn its 
consideration to whether the Veteran's pre-existing hearing 
loss disability was aggravated by his military service.  As 
noted above, the presumption of aggravation applies where 
there is an increase in disability during active service.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see also 
Wagner, supra.

On examination pending service discharge in May 1968, pure 
tone thresholds, in decibels, recorded in ISO units, were as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
40
LEFT
10
5
0
15
15

Again, speech recognition ability was not reported. The 
Veteran's ears and drums were normal.

In light of the Veteran's service separation examination, the 
Board finds that there was no increase in the severity of the 
Veteran's hearing loss in either ear at any frequency during 
his active service.  In fact, the Board observes that the 
Veteran's hearing actually improved at most frequencies 
during active service.  As such, the presumption of 
aggravation does not apply, and the Veteran bears the burden 
of establishing aggravation of his pre-existing bilateral 
hearing loss disability.  See 38 U.S.C.A. § 1153; see also 
Wagner, supra.

The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between any aggravation of the Veteran's bilateral hearing 
loss since separation from active service and in-service 
acoustic trauma.  The Board finds that the preponderance of 
the evidence is against this aspect of the Veteran's claim.  
In this regard, the Veteran was provided a VA audiological 
examination in July 2006, at which the examiner found that 
"the evidence suggests [the Veteran's hearing loss] was not 
caused or exacerbated by his military duty."  In support of 
his opinion, the VA examiner noted that the Veteran's pre-
service exposure of acoustic trauma as a hunter.

The Board acknowledges that the Veteran himself has claimed 
he currently has a hearing loss disability arising from in-
service acoustic trauma or, in the alternative, suffered 
aggravation of pre-existing bilateral hearing loss.  However, 
the Board notes that as a layman, the Veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995). 

In sum, a bilateral hearing loss disability was noted upon 
the Veteran's entry into active service.  The Veteran's 
service separation examination report indicates that the 
Veteran's pre-existing bilateral hearing loss did not 
increase in severity during active service.  In addition, 
there is no competent medical evidence of record indicating 
that any post-service increase in severity of the Veteran's 
bilateral hearing loss is etiologically related to his active 
service.  However, the record does contain a competent 
medical opinion indicating the Veteran's pre-existing hearing 
loss was not aggravated during active service.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for aggravation of 
bilateral hearing loss, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Recurrent Tinnitus

The Veteran asserts he suffers from recurrent tinnitus as a 
result of in-service acoustic trauma.  Initially, the Board 
observes the Veteran is competent to present evidence of a 
diagnosis of the condition.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  As such, the Veteran's claim for 
entitlement to service connection for tinnitus serves to 
establish his assertion that he currently suffers from 
tinnitus.

Service treatment records are absent complaints of tinnitus 
during active service.  Furthermore, the Board observes a May 
1968 Report of Medical History, completed and signed by the 
Veteran upon service separation, indicates the Veteran denied 
a history of ear trouble.  The Board observes that the lack 
of evidence of tinnitus during service is not fatal to the 
Veteran's claim.  Rather, the Board must now turn to the 
issue of whether there is competent evidence which attributes 
any post-service tinnitus to service.  See Hensley v. Brown, 
5 Vet. App. 155 (1993); see also 38 C.F.R. § 3.303(d).

Furthermore, there is no evidence of record to indicate the 
Veteran complained of or was diagnosed with recurrent 
tinnitus until his February 2006 claim for benefits.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  While the Veteran claims to have suffered 
from noise in his ears since active service approximately 
forty years ago, the Board observes that a July 2006 VA 
examination report reflects the Veteran specifically denied 
suffering from tinnitus at the time or in the past.  The 
Board finds that the contemporaneous records far outweigh the 
Veteran's recent statements concerning suffering from 
tinnitus since separation from service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
Veteran); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence).

The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between any current tinnitus and in-service acoustic trauma.  
The Board finds that the preponderance of the evidence is 
against this aspect of the Veteran's claim.  In this regard, 
the Veteran has not produced any competent medical evidence 
or competent medical opinion linking the Veteran's current 
tinnitus to his active service.  The Board notes that 
although the Veteran is competent to provide evidence 
regarding the existence of tinnitus, he is still not 
competent to opine as to its etiology.  See Espiritu, supra.

In sum, there is no probative competent medical evidence of a 
relationship between any tinnitus and active service or 
continuity of symptomatology asserted by the Veteran.  
Rather, the competent evidence of record, particularly the 
service treatment records and lack of post-service medical 
records regarding tinnitus, preponderates against a finding 
that the Veteran has tinnitus related to service or any 
incident thereof.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for recurrent tinnitus, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


